EXHIBIT 10.2




PAYMENT AND RELEASE AGREEMENT
(Randy A. Foutch)


This Payment and Release Agreement (the “Agreement”) entered into by and between
Laredo Petroleum, Inc. (“Laredo”) and you, Randy A. Foutch, shall become
effective on the eighth (8th) day following your execution of this Agreement if
not earlier revoked by you (the “Effective Date”).


WHEREAS, Laredo and you wish to arrange for your amicable departure as an
employee from Laredo, for which you served since its founding in 2006, and which
benefitted from your more than 40 years of distinguished service in the
exploration and production business.


NOW, THEREFORE, in consideration of the payments, mutual promises and agreements
contained herein, and other good and valuable consideration the sufficiency of
which is hereby acknowledged, the parties voluntarily agree as follows:


1.    Separation from Employment. Your employment as the Chief Executive Officer
of Laredo (the “CEO”) shall cease, effective as of October 1, 2019 (the
“Separation Date”).


2.    Consideration for Signing. In exchange for your execution and delivery of
this Agreement without revocation, Laredo will make the payments and
contributions listed on Schedule “A” to this Agreement (the “Payment Amount”).
In order to receive the Payment Amount you must (i) sign and return this
Agreement to Laredo and (ii) not revoke the Agreement within the seven (7) days
immediately following your execution of the Agreement. You may not sign the
Agreement, and Laredo will not accept your signed Agreement, until the
Separation Date. Laredo agrees that it will not revoke this Agreement prior to
the Separation Date. The Payment Amount will be paid in accordance with Schedule
“A” to this Agreement following your unrevoked execution and delivery of this
Agreement to Laredo. The Payment Amount will be subject to normal deductions,
including applicable taxes and Social Security payments. Any non-cash portion of
the Payment Amount will be reported to the taxing authorities in a manner
recommended by Laredo’s tax advisors. By signing this Agreement, you acknowledge
that the Payment Amount is of value to you and is a benefit to which you are not
otherwise entitled.


3.    Additional Pay and Benefits.


(a) You will receive the following payments on Laredo’s next regular payday
following the Separation Date, or such later date as permitted by law: (i)
compensation for all hours worked through the Separation Date, and (ii) 100% of
any roll-over from a previous year and accrued, unused vacation hours on a
pro-rata basis according to the number of months worked during the current year.
You will receive the payments and benefits described in this Subparagraph 3(a)
and a cash payment at such time as other Company employees are paid with respect
to your short-term incentive performance (“STIP”) award for fiscal year 2019,
based on actual performance of Laredo and prorated based on the portion of
Laredo’s fiscal year 2019 elapsed as of the Separation Date (the “2019 STIP
Award”), even if you choose not to sign this Agreement or if you sign and revoke
this Agreement according to its terms.





--------------------------------------------------------------------------------








(b)    By signing this Agreement, (i) you are agreeing that, other than pay for
hours worked since your last pay period and any accrued but unused vacation that
you may be entitled under Laredo’s policies, you have been paid all compensation
due to you as a result of your employment as CEO, and (ii) you acknowledge that
you will not receive any benefits or payments from Laredo in connection with
your cessation of employment as CEO other than the payments described in this
Paragraph 3 and the payments described in Paragraph 2 above. By signing this
Agreement, you do not release or discharge any right to any vested, deferred
benefit in any qualified employee benefit plan which provides for retirement,
pension, savings, thrift and/or employee stock ownership or any benefit due you
as a participant in any employee health and welfare plan, as such terms are used
under ERISA (as defined below), which is maintained by Laredo. If eligible, you
will receive information permitting you to continue certain health benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).


For the avoidance of doubt, effective as of the Separation Date, other than (i)
provided under Paragraphs 2 and 3(a) of this Agreement, (ii) your 2019 STIP
Award and (iii) the cash compensation, in an amount of $250,000 based on your
service on the Board of Directors of Laredo (the “Board”) until the 2020 annual
meeting of the stockholders of Laredo, at which point you will not stand for
reelection to the Board, any unvested restricted stock, performance unit, stock
option awards or other equity, equity-based or cash incentive awards held or
awarded to you shall be forfeited and cancelled for no consideration under
applicable plans and programs. Nothing contained in this Agreement (or related
correspondence) shall be interpreted to amend such plans or programs and shall
not create additional rights under such plans or programs.


4.    Waiver, Release of Claims and Covenant Not to Sue. By signing this
Agreement, you are agreeing that the Payment Amount is adequate consideration
for the release of the claims described in this Agreement. You are further
covenanting, agreeing, representing and warranting that you have not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim described herein or any portion thereof or interest therein and
acknowledge that this Agreement shall be binding upon you and upon your heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of each of the Released Parties (as defined below), and to
their heirs, administrators, representatives, executors, successors, and
assigns. You hereby agree to release Laredo and each of its past and present
affiliated entities, parent companies, subsidiary companies, joint ventures,
predecessors, successors, assigns and the shareholders, officers, directors,
partners, agents, employees, insurers, heirs and attorneys of such entities or
individuals (collectively, with Laredo, the “Released Parties”) from any and all
known and unknown existing or potential claims, rights, liabilities, torts,
damages, injuries, and causes of action which arise directly or indirectly from
any acts, conduct, agreements or occurrences that you may have arising from or
related to your employment with Laredo or in connection with your separation
from Laredo and/or other claims against Laredo arising prior to the date of this
Agreement. By releasing claims, you are giving up your opportunity to file a
lawsuit or seek a trial by jury with respect to claims you may have against
Laredo and the Released Parties.


This release extends to but is not limited to claims you may have for breach of
contract, wrongful discharge, constructive wrongful discharge, breach of the
implied covenant of good faith and fair dealing, negligence, breach of fiduciary
duty, intentional or negligent infliction of emotional distress, fraud,
misrepresentation, defamation, violation of the right of privacy, loss of


2

--------------------------------------------------------------------------------







consortium, intentional or negligent interference with prospective economic
advantage, intentional or negligent interference with contract, negligent
retention, personal injury, any tort, injunctive relief, and attorneys’ fees and
any alleged violation of:


•
Title VII of the Civil Rights Act of 1964, as amended, The Civil Rights Act of
1991, as amended, any and all claims arising under state laws related to civil
rights or discrimination, The Civil Rights Act of 1866, 1870, and 1871, as
amended, and Sections 1981 through 1988 of Title 42 of the United States Code;
all of which prohibit discrimination based upon race, color, national origin,
religion, or sex.

•
The Employee Retirement Income Security Act of 1974, as amended (“ERISA”) which
protects certain employee benefits (except that the parties agree that by
signing this Agreement, you do not waive rights under any claim for benefits
that was or may have been filed prior to your execution of this Agreement);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990, as amended (including by the
Americans with Disabilities Act Amendments Act of 2008) and The Rehabilitation
Act of 1973, which prohibit discrimination against the disabled;

•
The Workers Adjustment and Retraining Notification Act, which requires advance
notice to be given of certain workforce reductions;

•
The Fair Credit Reporting Act, which controls the use of certain information
obtained from third parties;

•
The Occupational Safety and Health Act of 1970, 29 United States Code § 651 et
seq., which regulates workplace safety;

•
The Family and Medical Leave Act, which requires that employers grant leaves of
absence under certain circumstances;

•
The Age Discrimination in Employment Act of 1967, as amended, which prohibits
discrimination based upon age;

•
The Older Workers Benefit Protection Act (the “OWBPA”);

•
Any claim under the regulations of the Office of Federal Contract Compliance
Programs (41 Code of Federal Regulations § 60 et seq.);

•
The Fair Labor Standards Act, 29 United States Code § 201 et seq., which
regulates wages and hours;

•
The National Labor Relations Act, 29 United States Code § 151 et seq., which
protects the right of employees to organize and bargain collectively with their
employer and to engage in other protected, concerted activity;

•
The Equal Pay Act, which prohibits pay discrimination based upon gender; and

•
To the extent California law may apply to this Agreement, you hereby expressly
waive the provisions of Section 1542 of the California Civil Code, which states:
“a general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



    


3

--------------------------------------------------------------------------------







You are also waiving and releasing:
•
any claim for wages or benefits not otherwise provided for in this Agreement;

•
any claim for wrongful discharge for refusal to commit an act prohibited by law
or public policy;

•
any claim for intolerable working conditions or for any other reason; any claim
pursuant to state or federal laws protecting against “retaliation” or
“whistle-blowing”;

•
any claim arising: (1) by reason of your employment with Laredo as CEO or the
cessation of your employment as CEO or the circumstances related to such
cessation; or (2) by reason of any other matter, cause or thing whatsoever, from
the first date of employment to the Separation Date of this Agreement;

•
any claim arising under the labor codes of the state in which you work and
reside;

•
any claims for violation of the civil rights and fair employment laws of all
states;

•
any claims arising under the family and medical leave laws of the state in which
you work or reside; and

•
all claims that may lawfully be released.



Notwithstanding the foregoing, you and Laredo agree that this release does not
apply to any claims you may have for workers’ compensation benefits,
unemployment insurance or as provided by state law as well as any other claims
that cannot lawfully be released. This Agreement does not release or discharge
any claim or rights which might arise out of Laredo’s actions after the
Separation Date or with respect to Laredo’s obligations under this Agreement.


This release, however, does not waive any rights or claims that may arise after
you sign this Agreement. You agree not to sue or join in any suit against Laredo
for any claim relating to or arising out of your employment or your separation
from employment with Laredo; provided, however, that nothing will preclude you
from (a) bringing a lawsuit or proceeding against the Laredo to enforce Laredo’s
obligations under this Agreement or to challenge the enforceability of the
release under the OWBPA, (b) filing a complaint with, providing information to
or testifying or otherwise assisting in any investigation or proceeding brought
by any state, federal or local regulatory or law enforcement agency or
legislative body or (c) filing any claims that are not permitted to be waived or
released under applicable law. However, you waive your right to receive any
relief (legal or equitable) based on any charge, complaint or lawsuit against
Laredo filed by you or anyone else on your behalf.


5.    Release of Claims Related to Age.
        
(a)The ADEA. The Age Discrimination in Employment Act of 1967 (“ADEA”) is a
federal statute prohibiting discrimination on the basis of age in connection
with employment, benefits and benefit plans. Your signature on this Agreement is
your acknowledgement that you understand you are waiving, releasing and forever
giving up any claims under the ADEA, as well as all other claims that you may
have against the Released Parties at the time you sign this Agreement.


(b)Opportunity to Consider Agreement and Consult Counsel. You are advised to
consult with an attorney prior to signing this Agreement. By signing this
Agreement you hereby acknowledge, understand and affirm that:


4

--------------------------------------------------------------------------------









•This Agreement is a binding legal document;
•
You are voluntarily signing and entering into this Agreement without reservation
after having given the matter full and careful consideration;

•
You have considered the advice of your advisors in reaching the decision to
execute this Agreement;

•
You have been advised to consult with an attorney before signing this Agreement;

•
You have been provided twenty-one (21) days during which you may consider
whether to sign this Agreement. If you elect to sign this Agreement before the
end of the twenty-one (21) day review period, you do so knowingly, willingly and
on the advice of counsel, with full understanding that you are waiving a
statutory right to consider this Agreement for the entire twenty-one (21) days;
and

•
You warrant that after careful review and study of this Agreement, you
understand that the terms set forth herein are those actually agreed upon.



(c)    Revocation Period. You acknowledge and understand that you have seven (7)
days from your execution (which shall not occur prior to the Separation Date) in
which to revoke or rescind this Agreement by delivering a signed and dated
notice of revocation to Mark Denny, Senior Vice President & General Counsel, at
Laredo Petroleum, Inc., 15 West 6th Street, Suite 900 Tulsa, Oklahoma 74119.
After the expiration of such seven (7) day period, this Agreement will become
effective and enforceable.


6.     Confidential Information; Corporate Opportunities, Restrictive Covenants,
and Statements Concerning Released Parties.


(a)Confidential Information and Corporate Opportunities. You acknowledge that
you will continue as a member of the Board through the 2020 annual meeting of
the stockholders of Laredo, and, in this capacity, you will continue to have
access to Laredo’s confidential and proprietary information. You shall keep
confidential the existence of this Agreement, its terms, contents, conditions,
proceedings and negotiations, and you will make no statements (public or
private) or representations relating to the Agreement, except to your attorney
or tax advisor, your spouse, or as may otherwise be allowed or required by law.
You further acknowledge your continuing obligation to maintain confidentiality
of Released Parties’ confidential and proprietary information and you shall not
use for your personal benefit, or disclose, communicate or divulge to, or use
for the direct or indirect benefit of any person, firm, association or company
other than the Released Parties any confidential information regarding the
employees, business methods, business strategies and plans, policies,
procedures, techniques, research or development projects or results, trade
secrets, or other knowledge or processes of or developed by the Released
Parties, or any other confidential information relating to or dealing with the
business operations, employees or activities of Released Parties, made or will
be made known to you or learned or will be learned or acquired or will be
acquired by you while employed by Laredo or while acting as a member of the
Board. For example, you agree that Laredo’s non-public exploration and
production plans, progress and results are confidential, including but not
limited to Laredo’s exploration and development in the following counties within
the State of Texas: Howard, Glasscock and Reagan. As an officer of Laredo until
the Separation Date and member of the Board, you developed and




5

--------------------------------------------------------------------------------







became aware of Laredo’s corporate opportunities. You agree that Laredo’s
corporate opportunities are part of its confidential information, which you
agree to keep confidential.


(b)Permitted Disclosures. Nothing in this Agreement shall be construed to
prevent disclosure of confidential information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency; provided, that, the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order. You agree to promptly provide written notice of any such order to a
Laredo officer. Notwithstanding any other provision of this Agreement, you
acknowledge that you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (1)
is made in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; or (2) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If you
file a lawsuit for retaliation against a Released Party for reporting a
suspected violation of law, you may disclose such Released Party’s trade secrets
to your attorney and use the trade secret information in the court proceeding if
you file any document containing the trade secret under seal, and do not
disclose the trade secret, except pursuant to court order.


(c)Restrictive Covenants. You agree that you shall not, without the prior
written approval of Board, which approval shall not be unreasonably withheld,
for yourself or on behalf of or in conjunction with any other person or entity
of whatever nature, for a period of twenty-four (24) months following the
Separation Date:


i.
you will not be a partner, employee, consultant, officer or agent of or to any
business that competes with Laredo in the exploration, development and
production of crude oil and natural gas within the following counties in the
State of Texas: Howard, Glasscock and Reagan; provided, however, nothing in this
Subparagraph 6(c)(i) is intended or will be interpreted to preclude you from
serving as a member of the board of directors of (x) any company or business or
(y) a professional organization such as the National Petroleum Council or The
Association of International Petroleum Negotiators, any of which companies,
businesses or organizations in clauses (x) or (y) above may have activities or a
focus in any of the three such named counties in Texas; and



ii.
you will not approach or entice or endeavor to entice any employee or consultant
of Laredo to terminate his or her employment or contract for services with
Laredo;



Notwithstanding the foregoing, the above-referenced limitations in Subparagraph
6(c)(i) shall not apply within the State of Oklahoma and shall in all respects
be interpreted, enforced and governed under the law of the State of Texas
without reference to the conflicts of laws provisions. With respect to
Subparagraph 6(c)(i), the parties agree that Laredo has substantial assets and
employees in the State of Texas and that you have been significantly involved in
the management and development of Laredo’s assets in the State of Texas.


6

--------------------------------------------------------------------------------











(d)    Non-Disparagement. You hereby agree to refrain from making any statement
about Laredo and/or the Released Parties that could harm or cause such entities
or individuals to be portrayed in a false light or be interpreted as detrimental
or harmful to their interests.


(e)    Remedies. By signing this Agreement you are affirming that you understand
and agree that this Paragraph 6 and all its subparts is a separate agreement,
the breach of which will constitute a material breach of this Agreement. If you
breach any of the terms of this Paragraph 6, Laredo shall have the right to
recover all costs and expenses, including reasonable attorney’s fees incurred in
enforcing its terms and/or recovering damages as a result of any breach.


(f)    Pre-Execution Actions. You further represent to Laredo that you have not
engaged in the prohibited activity described above up to and including the date
you execute this Agreement.    


7.    Cooperation. To the extent reasonably requested by Laredo you agree to
cooperate in connection with matters arising out of your employment with Laredo;
provided, that, Laredo shall make reasonable efforts to minimize disruption of
your other activities. Laredo agrees to reimburse you for reasonable preapproved
expenses incurred in connection with such cooperation and, to the extent that
Laredo requests that you spend substantial time on such matters, Laredo shall
compensate you at an hourly rate calculated using your base pay rate as of the
Separation Date.


8.    Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, the provision shall be deemed modified to the extent
necessary to render it valid or inapplicable to given circumstances, as the
situation may require, and this Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application
or had not been included herein, as the case may be.
        
9.    No Admission of Liability. Both you and Laredo agree that the payment of
the amounts set forth in this Agreement do not constitute an admission of
liability or violation of any applicable law, contract provision or any rule or
regulation.


10.    Employment Inquiries. Laredo’s or the Released Parties’ refusal or
failure to respond to future inquiries concerning your employment with Laredo
shall not be the basis of any claim by you against Laredo or the Released
Parties.


11.    Entire Agreement; Indemnification. You agree that this Agreement is the
only and the complete agreement between you and Laredo concerning your cessation
of employment as CEO, and that Laredo has made no other representations or
promises concerning your employment as CEO and/or your cessation of employment
as CEO. Further, to the extent any prior statements or representations were made
concerning your employment as CEO and/or your cessation of employment as CEO,
they are hereby integrated into this Agreement and any contrary statements are
superseded by this Agreement. Provided, (i) any indemnification rights and
obligations that exist between the parties as of the Separation Date are not
abrogated by the terms of this Agreement; and (ii) any prior policies or
agreements concerning or the confidentiality of


7

--------------------------------------------------------------------------------







certain or all of Laredo’s information shall remain in full force and effect for
all time, and any reference in this Agreement to confidential information is
intended to supplement and not to supersede any prior policy or agreement.


12.    Waiver. No waiver by either party with respect to any breach or default
or of any right or remedy and no course of dealing, shall be deemed to
constitute a continuing waiver or any other breach or default or of any other
right or remedy, unless such waiver is expressed in writing signed by the party
to be bound. Furthermore, the failure of a party to exercise any right shall not
be deemed a waiver of such future right or rights.


13.    Remedies. Laredo shall have the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that it may
have for a breach of this Agreement.
    
14.    Interpretation under State Law. Except as provided in Subparagraph
6(c)(i), which shall apply the laws of the State of Texas, this Agreement shall
be construed under the laws of the State of Oklahoma and shall in all respects
be interpreted, enforced and governed under the law of said State without
reference to the conflicts of laws provisions. Any litigation involving
Subparagraph 6(c)(i) or the facts or matters described therein shall be
commenced only in a court of competent jurisdiction in Midland County, Texas,
and the parties hereby waive personal jurisdiction and any objections to venue.
Any litigation concerning any other provision of this Agreement or the facts or
matters described herein shall be brought only in a court of competent
jurisdiction in Tulsa County, Oklahoma, and the parties hereby waive personal
jurisdiction and any objections to venue.


15.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Notwithstanding the
foregoing, Laredo makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that you may incur on account of non-compliance with Section
409A.


YOU HEREBY STATE THAT YOU HAVE CAREFULLY READ THIS DOCUMENT AND KNOW AND
UNDERSTAND THE CONTENTS HEREOF AND THAT YOU ARE SIGNING THIS AGREEMENT AS YOUR
OWN FREE ACT AND DEED. UNLESS OTHERWISE REVOKED AS PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE EIGHTH (8TH) DAY
FOLLOWING THE DATE ON WHICH YOU EXECUTE THE AGREEMENT.
 




8

--------------------------------------------------------------------------------







Laredo Petroleum, Inc.


By: /s/ Jason Pigott                     


Title: President & CEO                                                 
Date: October 1, 2019                    


Randy A. Foutch                                                
Signature: /s/ Randy A. Foutch
                
Date: October 1, 2019    
                        










9

--------------------------------------------------------------------------------







SCHEDULE “A”
(Agreement, Paragraph 2)


PAYMENT AMOUNT


Payment of the Founder’s Bonus and Supplemental COBRA Premium Contributions are
subject to the unrevoked execution of the Payment and Release Agreement.
Founder’s Bonus
Payment of an amount equal to $5.85 million, subject to withholding as required
by law, which shall be made as soon as administratively feasible, but no sooner
than eight (8) days or later than fifteen (15) days following your unrevoked
execution and delivery of the Payment and Release Agreement to Laredo.
Supplemental COBRA Premium Contributions
Subject to COBRA Eligibility and Timely Election:
18 months of Employer contributions beyond October 1, 2019. The value of
Laredo’s premium contribution is dependent upon your coverage election.









10